Case 6:20-cv-00174-JCB-JDL Document 19 Filed 10/20/20 Page 1 of 2 PageID #: 41




                                   No. 6:20-cv-00174

                                  Aloysius Murray,
                                        Plaintiff,
                                           v.
                                Sheriff Fleharty, et al.,
                                     Defendants.


                                       ORDER

               On April 1, 2020, plaintiff Aloysius Murray filed this civil
            rights action. Doc. 1. This case was referred to United States
            Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636.
            Doc. 3.
                After conducting proceedings in the form and manner
            prescribed by 28 U.S.C. §§ 636(b)(1) and (3), Judge Love is-
            sued a report and recommendation that the complaint be dis-
            missed without prejudice for failure to state a claim upon
            which relief may be granted. Doc. 17. The report acknowl-
            edged that despite being given an opportunity to amend his
            complaint, the plaintiff failed to include specific facts concern-
            ing the personal involvement of either Sheriff Fleharty or An-
            derson County. Id. The plaintiff filed a document styled as a
            “response to court[,]” but his filing did not mention the report
            or address either of the named defendants in this lawsuit. See
            Doc. 18.
                When a party objects to a magistrate judge’s report, but it
            is unclear which, if any, portions of the court are objected to,
            the court will review the record only for clear error. See Nettles
            v. Wainwright, 656 F.2d 986, 987 (5th Cir. 1981) (“It is reasona-
            ble to place upon the parties the duty to pinpoint those por-
            tions of the magistrate’s report that the court must specially
            consider.”)
Case 6:20-cv-00174-JCB-JDL Document 19 Filed 10/20/20 Page 2 of 2 PageID #: 42




                Finding no clear error in the report, the court accepts the
            magistrate judge’s findings and recommendation. This action
            is dismissed without prejudice. Any pending motions are
            denied as moot.
                                So ordered by the court on October 20, 2020.



                                              J. C AMPBELL B ARKER
                                            United States District Judge




                                         -2-
